UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number 000-53462 BUCKINGHAM EXPLORATION INC. (Exact name of registrant as specified in its charter) Nevada 98-054-3851 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 418-831 Royal Gorge Blvd. Cañon City, CO 81212, USA (Address of principal executive offices) (604) 737-0203 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of April 13, 2011, the registrant’s outstanding common stock consisted of 50,118,736 shares. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 6 ITEM 4. CONTROL AND PROCEDURES 7 PART II – OTHER INFORMATION 8 ITEM 1. LEGAL PROCEEDINGS 8 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES 8 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 8 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 ITEM 5. OTHER INFORMATION 8 ITEM 6. EXHIBITS 8 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Buckingham Exploration Inc. (An Exploration Stage Company) February 28, 2011 Consolidated Balance Sheets (Unaudited) F-1 Consolidated Statements of Operations (Unaudited) F-2 Consolidated Statements of Cash Flows (Unaudited) F-3 Notes to (Unaudited) Consolidated Financial Statements F-4 2 Buckingham Exploration Inc. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US dollars) (Unaudited) February 28, May 31, ASSETS Current Assets Cash $ $ Other receivables Prepaid expense – Total Current Assets Property and Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Accounts payable – related party Advances-related party Accrued liabilities – Loans payable Total Current Liabilities Stockholders’ Deficit Preferred Stock, 20,000,000 shares authorized, $0.0001 par value, None issued and outstanding – – Common Stock, 300,000,000 shares authorized, $0.0001 par value 50,118,736 shares issued and outstanding (May 31, 2010 – 112,818 shares) 11 Additional Paid-in Capital Deficit Accumulated During the Exploration Stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements F-1 Buckingham Exploration Inc. (An Exploration Stage Company) Consolidated Statements of Operations (Expressed in US dollars) (Unaudited) For the Three Months Ended February 28, For the Three Months Ended February 28, For the Nine Months Ended February 28, For the Nine Months Ended February 28, Accumulated from April 4, (Date of Inception) to February 28, Expenses General and administrative $ Exploration mineral property costs Professional fees Total Expenses Net Loss Before Other Expenses ) Other Income (Expenses) Interest income – Miscellaneous income – Interest expense – – – ) ) Accretion of convertible debenture discount – – – ) ) Gain on disposal of property and equipment – – Total Other Income (Expenses) – – ) ) Net Loss From Continuing Operations ) Gain on disposal of discontinued operations – – – ) Results from discontinued operations – – – ) – Net Loss $ ) $ ) $ ) $ $ ) Net Loss Per Share – Basic and Diluted Net Income Loss Before Discontinued Operations $ ) $ ) $ ) $ ) Discontinued Operations – – – ) Net Loss $
